Citation Nr: 0514596	
Decision Date: 05/27/05    Archive Date: 06/08/05

DOCKET NO.  99-06 181A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for an 
acquired psychiatric disability.


REPRESENTATION

Appellant represented by:	Mark R. Lippman, Attorney 


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Kelli A. Kordich, Counsel


INTRODUCTION

The claimant served on active duty with the United States 
Navy from April 5, 1977, to April 22, 1977.

This matter previously came before the Board of Veterans' 
Appeals (Board) on appeal from a rating decision of February 
1996 from the Department of Veterans Affairs (VA) Regional 
Office (RO) in Chicago, Illinois.  In August 2000, the Board 
determined that new and material evidence had not been 
presented to reopen a claim of entitlement to service 
connection for acquired psychiatric disorder.  The claimant 
appealed that decision to the United States Court of Appeals 
for Veterans Claims (Court) and, in a May 2001 order, the 
Court vacated and remanded the claim to the Board for 
compliance with the notice and assistance provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, § 3(a), 114 Stat. 2096, 2097-98 (2000) [codified as 
amended at 38 U.S.C.A. §§ 5102, 5103, 5103A, and 5107 (West 
Supp. 2001)].  See Holliday v. Principi, 14 Vet. App. 280 
(2001).

The Court further stated that on remand the claimant was free 
to submit additional evidence and argument necessary to the 
resolution of his claim.  Kutscherousky v. West, 12 Vet. App. 
369 (1999) (per curiam order).  In addition, the Court 
directed that if the circumstances warranted, the Board was 
authorized and obligated to remand the claim to the RO for 
further development.  See 38 C.F.R. § 19.9(a) (2001); Littke 
v. Derwinski, 1 Vet. App. 90 (1990).  The record shows that 
the claimant has submitted additional evidence in support of 
his claim directly to the Board, specifically declining to 
waive initial RO review of the new evidence.  That evidence 
was received on May 3, 2002.  Recent amendments to Rule 1304, 
67 Fed. Reg. 3,099, 3,105 (Jan. 23, 2002) (to be codified at 
38 C.F.R. § 20.1304(c)), effective February 22, 2002, 
eliminate the requirement that evidence that the Board 
receives be referred to the RO for consideration and issuance 
of a Statement of the Case.  The Board limits its 
consideration herein to the single issue of whether new and 
material evidence has been presented to reopen a claim of 
entitlement to service connection for an acquired psychiatric 
disability.

By Board letter of February 2002, the claimant was notified 
that the Board Member who conducted the videoconference 
hearing held in March 2000 has retired from the Board, and of 
his right to request another hearing by a Member of the 
Board.  In his response, received at the Board in March 2002, 
the claimant stated that he did not want an additional 
hearing, and asked that the Board consider his case on the 
evidence of record.

By a Board decision dated May 2002, the Board determined that 
new and material evidence had not been presented to reopen a 
claim of entitlement to service connection for acquired 
psychiatric disorder.  

The claimant appealed that decision to the Court and, in a 
November 2004 order; the Court vacated and remanded the 
matter to the Board for actions consistent with the parties' 
Joint Motion for Remand and to Stay Proceedings (Joint 
Motion).

The appeal is REMANDED.  VA will notify you if further action 
is required on your part.


REMAND

?	A remand is necessary in this case because the appellant 
has submitted new evidence directly to the Board without 
waiving review by the RO and for further development and 
adjudication pursuant to the amended duty to notify 
requirements of the Veterans Claims Assistance Act of 
2000 (VCAA).

The record reflects that additional evidence in support of 
the veteran's claim to reopen his claim of entitlement to 
service connection for a psychiatric disability was 
associated with the veteran's claims folder after the last 
Supplemental Statement of the Case.  

Any pertinent evidence that is accepted by the Board must be 
referred to the RO for review and preparation of a 
Supplemental Statement of the Case, unless this procedural 
right is waived by the appellant.  See 38 C.F.R. § 20.1304(c) 
(2004).  The additional evidence in this case appears to have 
been received without waiver of the veteran's right to have 
that evidence initially considered by the RO.  In this 
respect, no written waiver is contained in the claims folder.  
As such, this matter must also be remanded in accordance with 
38 C.F.R. § 19.31 and 20.1304(c).  See also 38 C.F.R. § 19.9 
(2004).

The Veterans Claims Assistance Act of 2000 (VCAA), enacted on 
November 9, 2000, emphasized VA's obligation to notify 
claimants what information or evidence is needed in order to 
substantiate a claim, and it affirmed VA's duty to assist 
claimants by making reasonable efforts to get the evidence 
needed.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 
(West 2002).  See Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).  A VCAA notice, as required by 38 U.S.C. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  Pelegrini v. Principi, 18 Vet. App. 
112, 120 (2004).  A VCAA notice consistent with 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) must (1) inform the 
claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  This 
"fourth element" of the notice requirement comes from the 
language of 38 C.F.R. § 3.159(b)(1).  Following a review of 
the claims file, the Board finds that additional development 
is required in order to satisfy the duty to notify, as set 
forth under the VCAA and Quartuccio. 

VCAA requires that VA undertake actions to provide notice and 
assistance to the claimant in the development of the claim.  
Because the RO has undertaken no actions to apply the 
provisions of VCAA in the development of the claim, further 
development is required.

Accordingly, this case is remanded for the following actions:

1.  The RO should review the evidence 
submitted to the Board subsequent to the 
issuance of the December 1999 
Supplemental Statement of the Case.  

2.  The RO must ensure that the case is 
developed in accordance with all notice 
and duty-to-assist provisions of VCAA.  
The veteran and his representative should 
be notified of any information and 
medical or lay evidence that is necessary 
to substantiate the claims, which 
information and evidence, if any, the 
claimant is required to provide to VA, 
and which information and evidence, VA is 
required to provide.  The veteran and his 
representative should be advised to send 
VA any information and evidence pertinent 
to the claims that are in the claimant's 
possession and have not already been 
given to VA.

3.  After all development is completed in 
accordance with the notice and duty-to-
assist provisions of VCAA, the RO must 
re-adjudicate the claim based on the 
entire record to include the additional 
evidence submitted by the veteran after 
the December 1999 supplemental statement 
of the case was issued.  If the claim is 
not resolved to the satisfaction of the 
claimant, the claimant and his 
representative, should be provided with a 
supplemental statement of the case 
(SSOC).  An appropriate period of time 
should be allowed for response.

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified by 
the RO.  The veteran has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	G. H. SHUFELT
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




